Exhibit 10.1

Salton, Inc.

3633 Flamingo Road

Miami, FL 33027

July 13, 2008

Spectrum Brands, Inc.

Six Concourse Parkway, Suite 3300

Atlanta, Georgia 30328

Ladies and Gentlemen:

Reference is hereby made to that certain Purchase Agreement, dated as of May 20,
2008 (as amended or modified from time to time in accordance with its terms, the
“Purchase Agreement”), by and among Spectrum Brands, Inc., a Wisconsin
corporation (“Spectrum”), Salton, Inc., a Delaware corporation (“Salton”), and
Applica Pet Products LLC, a Delaware limited liability company (“Pet LLC” and,
together with Salton, the “Purchaser”). Capitalized terms used herein but not
defined herein shall have the meanings ascribed to them in the Purchase
Agreement.

Pursuant to Section 8.01(a)(i) of the Purchase Agreement, Spectrum, Salton and
Pet LLC hereby mutually agree, subject to and conditioned upon, in the case of
the Purchaser, the receipt of the Reimbursement (as defined below), to terminate
the Purchase Agreement.  In consideration of the foregoing, and notwithstanding
anything to the contrary contained in the Purchase Agreement, as a reimbursement
of expenses, Spectrum hereby agrees to pay to the Purchaser promptly, and in any
event within two business days, $3,000,000 in immediately available funds (the
“Reimbursement”) to the account specified by Purchaser.

The Purchaser and Spectrum agree to consult with each other before issuing, and
give each other the opportunity to review and comment upon, any press release or
other public statements with respect to the termination contemplated by this
letter agreement.

This letter agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. This letter
agreement may be executed in one or more counterparts, all of which shall be
considered one and the same agreement, and shall become effective when one or
more such counterparts have been signed by each of the parties and delivered to
the other parties. Delivery of an executed counterpart of a signature page of
this letter agreement by facsimile or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this letter
agreement.

This letter agreement shall be governed by, and construed in accordance with,
the Laws of the State of New York, regardless of the Laws that might otherwise
govern under applicable principles of conflicts of Laws thereof.

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------



 

SALTON, INC.

 

 

 

 

 

By:

/s/ Lisa R. Carstarphen

 

 

 

Name:  Lisa R. Carstarphen

 

 

 

Title:    Vice President, General Counsel and
             Corporate Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

APPLICA PET PRODUCTS LLC

 

 

 

 

 

By:

/s/ Lisa R. Carstarphen

 

 

 

Name:  Lisa R. Carstarphen

 

 

 

Title:    Vice President, General Counsel and
             Corporate Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SPECTRUM BRANDS, INC.

 

 

 

 

 

By:

/s/ Kent J. Hussey

 

 

 

Name:  Kent J. Hussey

 

 

 

Title:  Chief Executive Officer

 

 

 

 